SUMMARY ORDER
Richard J. Heller appeals from the judgment of the Northern District of New York (Kahn, J.) granting the Commissioner of Social Security’s motion to dismiss Heller’s challenge to his disability determination. We assume the parties’ familiarity with the factual and procedural history of this case, as well as the issues on appeal.
We affirm. First, Heller’s brief, even read broadly, does not address the district court’s standing determination; thus, this issue is waived. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995) (explaining that when a litigant does not raise an issue on appeal, he abandons that issue, even if he is pro se). Even if the standing determination wasn’t waived, however, Heller’s claim would still fail because he received a fully favorable decision from the Commissioner. We have long held that our judicial review over Social Security determinations pursuant to 42 U.S.C. § 405(g) “makes no provision for judicial review of a determination favorable to the complainant.” Jones v. Califano, 576 F.2d 12, 19 (2d Cir.1978); see also Wheeler v. Heckler, 719 F.2d 595, 600 (2d Cir.1983).
We have considered the Plaintiff-Appellant’s remaining contentions and find them without merit. For the foregoing reasons, we AFFIRM the judgment of the district court.